DETAILED ACTION
Disposition of Claims
Claims 33-49 remain pending.  Amendments to claim 38 are acknowledged and entered. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0405792A1, Published 12/31/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The power of attorney filed 03/01/2022 is acknowledged and entered.  

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 03/01/2022 regarding the previous Office action dated 12/03/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.
Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,821,140 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
(Objection withdrawn.)  The objection to Claim 38 is withdrawn in light of the amendments to the claim.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The claim interpretation was set forth in a previous Office action, and will not be repeated herein.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained.)  Claim(s) 33-37, 41, and 47-49 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weichselbaum et. al. (US20130039890A1; Pub. 02/14/2013; hereafter “Weichselbaum”.)
The teachings of Weichselbaum have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are not anticipated by the teachings of Weichselbaum as Weichselbaum teaches a modified HSV that has the UL56 and UL24 genes “obviously deleted”, wherein may comprise further deletions of the HSV genome (see e.g. reference claim 5), these are not required elements of the teachings of Weichselbaum.  As noted in MPEP §2123, patents are relevant as prior art for all they contain, and non-preferred and alternate embodiments constitute prior art.
Further, as noted by Weichselbaum, UL56 sequences are duplicated at the joint region, so while Weichselbaum notes that UL56 may be an additional deletion to the HSV genome (¶[0011]), deletion of one UL56 open reading frame (ORF) still allows a second UL56 ORF to remain intact (¶[0018]).  Reference claim 1 of Weichselbaum only requires that a single copy of the gamma-34.5 gene to remain intact in the HSV genome, and further guidance from the specification of Weichselbaum only requires that a single copy of each of the double copy ORFs found within the inverted repeat regions of the HSV genome to remain intact.  Therefore, while at least one embodiment of the teachings of Weichselbaum may include additional deletions to the HSV genome to knock out non-essential, single-copy ORFs, at least one embodiment of Weichselbaum only requires that the only ORFs deleted from the HSV genome are those ORFs which are duplicated within the HSV genome and wherein a single copy of those duplicated ORFs remains intact.  In order to overcome the teachings of Weichselbaum, it is suggested that limitations from claims not included in this rejection be incorporated into the independent claim, or that limitations which specifically distinguish Weichselbaum from the instant claims be incorporated into the independent claim (e.g. incorporation of limitations not taught by Weichselbaum, such as specific 
Applicant also argues that Weichselbaum fails to teach a pharmaceutical composition.  As the pharmaceutical composition in the instant claims does not have specific, distinguishing features (e.g. specific carriers, adjuvants, excipients, etc.) that distinguish it from the HSV-comprising compositions of Weichselbaum, and since Weichselbaum teaches the therapeutic use of HSV in their examples through injection of HSV in phosphate-buffered saline (see e.g. Example 3 at ¶[0025]), this meets the limitation of a “pharmaceutical composition.”  Again, to overcome the teachings of Weichselbaum, it is suggested that limitations be incorporated into the independent claim which are clearly not taught by Weichselbaum, such as the use of specific buffers, carriers, adjuvants, or excipients not taught or used by Weichselbaum.  For at least these reasons, this argument is not persuasive.  
In conclusion, it remains the opinion of the Office that Weichselbaum anticipates the limitations as encompassed by instant claims 33-37, 41, and 47-49.


 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained.)  Claims 42-45 remain rejected under 35 U.S.C. 103 as being unpatentable over Weichselbaum as applied to claims 33-37, 41, and 47-49 above, and further in view of Coffin (US20190040366, Priority 01/08/2016; hereafter “Coffin”.)
The teachings of Weichselbaum and Coffin have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Applicant first argues that Weichselbaum is deficient as an anticipatory teaching, but for the reasons notes supra, this was not a convincing argument.

“The herpes simplex viruses useful in the practice of the invention are attenuated with respect to the wild-type herpes simplex viruses but are more replication competent than viruses having both copies of the inverted repeat region modified (to render the region incapable of expressing an actual gene product of any one of the various genes) or deleted.”
Therefore, Weichselbaum notes that deletion of a single copy of all double copy genes attenuates the virus when compared to wild-type viruses, but said virus is not as attenuated as those HSV who have both copies of the double copy genes deleted.  Weichselbaum notes the HSV may be further attenuated if desired by deletion of other, additional ORFs, wherein those additional ORFs are known to be non-essential for in vitro replication and also contribute to virulence (¶[0011]).
For at least these reasons, the arguments presented against the obviousness rejections are not persuasive, and the rejections have been maintained.

(Rejection maintained.)  Claims 38-40 remain rejected under 35 U.S.C. 103 as being unpatentable over Weichselbaum as applied to claims 33-37, 41, and 47-49 above, and further in view of Poffenberger et. al. (Poffenberger KL, et. al. Proc Natl Acad Sci U S A. 1983 May;80(9):2690-4.; hereafter “Poffenberger”.)
The teachings of Weichselbaum and Poffenberger have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.  Applicant provides the same arguments for Poffenberger as for Coffin.  For reasons noted supra, those arguments were not persuasive, and the rejection has been maintained.



Double Patenting
The text regarding nonstatutory double patenting was set forth in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 33-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-29 of U.S. Patent No. 10,821,140 is withdrawn in light of the filing and acceptance of a terminal disclaimer over the ‘140 patent.


Allowable Subject Matter
(New objection – necessitated by filing of terminal disclaimer.)  Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648